DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended to maintain consistency concerning the term “transformer box.”  Regarding claim 1: amend the as follows: 
Claim 1, line 14, after “transformer” insert -- box --.

Allowable Subject Matter
Reasons for allowance:
Claims 1-7 are allowed.  The following is a statement of reasons for the indication of allowable subject matter, specifically concerning claim 1, i.e. the limitation claiming “...the circuit board including a front edge and a rear edge and a plurality of chiclets mounted on both sides of the circuit board (see lines 4-5 of claim 1),” and further wherein “...a plurality of port recesses arranged in a first row of port recesses and a second row of port recesses, each of the port recesses aligned with a corresponding chiclet (see lines 9-10 of claim 1). Examiner has determined that although Purkis teaches circuit boards, the art does not teach a singular circuit board including the port recesses. This deficiency was still not cured by Blichasz, because even though Blichasz teaches a singular circuit board having recess (see Fig 2 Blichasz), the board is disposed at a bottom of the port module upon assembly to receive grounding/signal pins of portion 5 (see col 5 lines 54-58 Blichasz), rather than being placed to receive any port recesses there-between. None of the figures or written description in Purkis or Blichasz clearly disclose the circuit board, chiclets and port recesses arrangement as claimed, nor would it be obvious to one of ordinary skill to combine with a separate reference to achieve these limitations. 
Furthermore, claim 1 also recites “a port module that includes a plurality of port recesses arranged in a first row of port recesses and a second row of port recesses, each of the port recesses aligned with a corresponding chiclet, wherein a portion of the circuit board is positioned between the first row of port recesses and the second row of port recesses,” this limitation in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. *Claims 2-7 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Blichasz 6,945,820, Figs 1-12; Murr 2006/0166550, Figs 1-3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/			/Anthony Q Edwards/Examiner, Art Unit 2841                        Primary Examiner, Art Unit 2841                                                                                                                                    

August 11, 2022